CASE       AJo. /() -1~-13 "3              ;;;t -[!(
                                            \J. R- ~ ~ i. ~-lD 3 - o.'-\
  hi il J.' A tv\
                    v,
                         /;J td 1e.e.   clo13t         i                   CDu.R.·t-       OF      CR;fh/1\/IJ l
                                                                                 11 fJPefJ Is
  k.s. &flTote..                                       3-              CAPIToL                51ATJ;.DIJ
         /lAid
 (Y},a,e IAI\Je      Gl/c. ~                           5                                             ~'<ECEIVED IN
                                                                                              COORT OF CRIMINAL APPEALS
                                                                                                      OCT 05 2015
              A F F IDA- III T ·                 DF   Com fJ /.11/ AI I ./16-A 1AJ.s I h~Arfd":tf{eferk
              DutJN               · Al\ld        n1~R(AAJe.         &J/c..Jc..

 L A wi ('_ R..              k . .s.
                            GA r 0    (J lA t.llll ~  F; I e d  A     I/, 0 7 J/JJbot5
  [oR.PIIL5      7- ~ 1- c:J. o1 , Fo~ Tht.. R eA,:j onl To SToP
 W~llfAW\      Wtdte..e. Jo{J[      Be.AJcH WfiRfJ.AillT       131Jc~     To
 mor0f &omf t 'I co\A1111 Y        ColAN T'f       :JAn To 8 e... £eA Je11.s r
 FR.om      PR.iZ>oi\J 6tLCAUS         fJ Sh e..R.I.P.P CAIIect mt Judlr(
 WAMIHorJ :trv Tht 35~ Th                  D;~rR.;er ColA.R.I~ 'WI~ ZTt.td_6-E
 AtUd     ThQ.     £'neR.:..P.P fAlk.Q_c! flboLAf mY CASE AJD, /0-(J..-lJ{g~-{l
 ~ok~d               uP   ~i 'b~. iM,jAJ A I H:sToe.Y" ?nf PR/o~ 11 Z'0 SIIJI!-                                           .
 JAc,tJTo            Co~tJ 1 Y D. u ..rr. Cfi:S£ A!IJ. E~-d5"3 /!!Lid 11gq IJ.U.I.
 L:be.£Ti            Cov.tJ'fY            CLASj        C      mt£d£Melllllol!..s              Ct..A~6-E..5 11f!..e.U
Fo lAM~   Vor~ !til o:sm[SSJiecl. UN.f;i JudG-t lirJdli lfo_,i AGf.EE/J
             (
I Wd l•Am ZJoBE        0 o.s~ · NoT HAve A FELoAIY /J. ~~..r;
 CHA~G-E. AAid SEAJT A . fJEAit/-1 IJfJI2~1Jv ,1 .;:-oe /YIE.
 K,S. (}ATDR. Duii)/J AfToRAJet AT LAw "ZTu..sT Showed UP
AfiJd F/led fl //,07 fAblAs {_ oRP45 7-~ t-:l.0/.5, T/lt:s
ATTDeNe1              AIOT /flYt A TTIJR/IJe Y o.e. LJfiS,. 1-/e ~!Tt>RI/Ilt
                            L2J
0F        e£[o,e.d. R2.fu~ed +o be_ ATToiCA)e'/ ol R.ic.i>RJ. iiA/1//

                                                             JI
   I    Mli/AvYJ Jo/3E             /J11s Go/AJ#-         /!)   he ~eA/e/15/.
   !Yio111T 6-otr1£/!.f        to~A/ TY        t;vee..   STefJed    /lj   botovdA£Y 61
  A[{_ ePt/vtf       L,·,f./ &A-1/olt)      nom /flt/1/hl/(l LJh 0 h.!ts LIA//Jt~d 71;
  ((e_pR_fu.e,JJ/         }J,)JlArfl     JOBf rill A tov..eT fJ~oci!d/.dh- /le
  ,-J   NoT /177tJRAieY                  IJF   ,fEto~           ·7-;< I -do!s-..
  fl-/ etJ                 1
                k, 5. ~AT oR tJvtiiiM J3RouGH I A /Tet€ ed
                                        'l


    Cee_II ~ . . l' d Oe/v/Altr .eELO.ed To a~~_ /J.,./1~. IJrhC.e_
   k, St GtrfoR.. Ou wAJ TE!I/IJ6- IJ./i. TiJ .57/J fJ cXIJcs
   i3t21\JcJ-I lJfJR.fJit!l)/, Flli!d Lf oe 5    fYloTfo,v5 AAJd tJ~/J.s
  TE JIJ'.JG- lhi c()~t.Ts             lc, s, 6~tTue. tJurittl     Alol            is
· rYl Y A rroR ;~et .411/d lie JJtt:s             A/er A-7/ rJ~AJet CJI
   Rec_oRd NoT TO /}({ ePI II 07 !f/Jhl!..ttS ~efJtlSv
  UNf;l      JL 07 HAhR!ts. [oePu5 tJIIS SliJPed.
 THEJJ li1Y moThte. t.A 1/ed rAe Lo!Ae T5 7£/!Ji.Jtr
 Them Sh~ Hflj Po0e1L ol /lrloell.lef tJt/te /II£
 ThAT k ..f '{&ATot ~· DurJtJ · rs MY /lm.P-AJet:
 ·1V/,qR.~A Ne,   GUGt     Do.es A/or JI/!Jtlt? fJo L..)ef... of
 11 ITDfl!lfe 't   ovee lYlE .4- T /111~ I 6-/Jtlf lie£.·~-#
 P0 we.e. o.P II TTDR AJ er ovet 7 !~A~ .46-iJ. #AJtlluT
 OJJ TJ,e   Powet.              ltTIJJRA!eY WIJ-s ~~ 17J
                                       o.f
 (JET r:rt.e 0 I             J      11S.3 CJI~tl/ ltct ul lRULi:...
   PoLJee.. of- !JrTo£ueY /1£ e. ov!Y · Good he Ti.Ju
  "j ep,e._s. fY\ Y Mom does AJo T f/AIIt Tht J?o we. ,e... 70 kese_
  Yl1E lJ(/JIArY\ . Jo{J£ l v f/4tJt .4 /?TTtJRAieY /}4-T/s
  FR.PJtv1; tJ fr ftte_ Aliid STiJf.s ;n t Rom 6-ETf7J,.) t- /lf/
  6 etJc w WtiR.~AAl ·r fiNd PR.od uLlS A- A /J !'.e ed
   Ce R- 1 :.f ,' ll d      0~,(111~6- £eLo£.dj             [E£ T/~'"~d dd5R4uT
   R.eLo!Ld                1- :l. <6 -:1 D 13 • 77uz'/ S g,nJ T 1A~.5-e sA-Me
  A It e.e.td          Ce_er/.f.'"-d /JR.,(V,'v6- /(.tt-o_eds Til        /11-e.
.ierJr::d Code_                  J7. ID        T1Jtr1 fJe.R./1116 ~/f/, GoveeMe~t~TAI
                     [CA J    CJ)
 fhts.t          R.ecoR.ds IJ.P.S. Cee.-1/.f,'lld IJe~V/vtr pe_cved
Th.~'f      IJOoed             Thi.. J~g~. SfJtJDiJcJ)JTo {oi.-L.vT'I fJ.ti.I.
CA~e- # X'Z-d£"_3                    ..L- 7 /s   Cotv~PJI!TeJY d/-1/eeeJJ T Tll/f# /Ill
TI-t      f<_e.s T.
A II n t       Co e T 1-14 s G-o r
                      1.4-         TJ    IJ o /s                       lou t..   LA.   fJ
PIAb ),rL D~~"v/tJfr RR.L-oed. nf_ St1AI J/Jc/.JTO                     tou;v TY
 J ~<gg      /J; u. r~ A/eleJL evet.r beeAi oA.J /J1Y CRe--~t ~ed
  D.e.'ii/JJ l- 12 R.t. oed /J1Y        fie f,p    ;;·.,Ce.
 Th {_s LAw y.e_Q__ F()R.. .d.. ,!6_· Ye~te:s /111~ s I tJf1t'd Et/eeY-
 Mot;D,J           /"Pe.Tff/orJ foe £:x.fJuNch/oJ of feco~ds. CU/
Th.s I 1 gg Sr;tJJfJtt'p TtJ Ce~,.v rf I} W.L I /14~/J/J Ct.As-s
 C. !YJ/.5 dem eIYAlofL ThAt /j /~ /A~ /J1.,.th:V tfiAL~E L'4s£
 A.lo. /O-J~-JJioJ.2-{.~               k,s, c,Gtrfotz_\l OtttJIIII !l:Js bee~
 U e\1 .ItJ Foem e d ~- H{ J.JAs AIRvt.e bt t?d 111Y /ll7/)Rutt
 ftAJ d. Tt He_ TJIIDIA.(rfl/ HL Et/£/!.. LJA-5 lfe_ k5r GATiJ/2
 Ou~.JJ 8e_eJJ               r,~/2_R.d
                                    II   ·mY fnofhLt. IJA!d 6-ATve.. /JuAIAI
 HAJi ~TDf-lld Ev.ee'/ . moT/vtJ !Jtll/cl-1 U/JR-12-Avr Foe Ov/2..
Two V~Au ole/G. !Yl '!                         ~ s: lJ. L     s  oc.,'A 1 .S.eR.c.tL.aiY
IrJ (D!Yl e f>uJd               r/11     F'l2.5 r 1114 TiiJ~A- I /J,/jAJ· }_ !1-tLouA!T.
l. lJill Se,vd Ce PYS ThA-T (JocuM tll/T IJ1Y Jl!ollltf ThA-T
G-eTT/tJG- £TDie.Al~ fhe~t A£t R.tMDv~ L~t...JY.ee .r11J1d


                                         '3.
     mom          !Y/AiR.fJtJe    G//t,/::.        HAVl.   Wv~ted    So     JIARd       n
     FoRce.         Tlu.    /11oA/J6-om£eY                   1/J Se/1/d
                                                       CeuJt.JIY    Coue·73
     II. 0 I                       Tt> !)e cCJu 12. r 0 fl CR.tMIAlll!
                   HA~ lfl 5 [ Dl< fJ u::,
  f/PfJI.A L .A Free_ I    iJ~o r b1le e_ 'I oe s; /l1orft;,.J.s 7E/,J.I(r
 n e_ Ce v..e T~ k. s·. {;,q TDfL /Ju ttld I .5 Aid T /# Y
 If TTDellll'l AT /1//, tJAI/Y          ~ e11s DA-l /It' ;:;l~d Jh{..s
 J t 01      JIAhRAs  { Dv..2fu_.s   tJ/JJ TtJ IJA~ /liE /eoPJ
[f!£.£_ /3e,/v6- /JAIL To Etl£~ r:'l£~ A- /107
 f1Ahtlttl             {o£fJLA.5J /1/IJIJ     To  STtJfJ tr/Y /J~111cfl tJAfeiJAll.
I       Wo0 T              TO       Fl"ie     Ch/-'J.e6£j    o!l) JGs. GATDt!_        /JuuJI
rF         Hi e. eA PS      T'E LL ;:v 6- cf:J1.4e. T 0f {'~ IM /A)IJ I Alflfllls
 He       t!l        «<'I A rroellleY, I<, S. G-/-JTorz /JulllIll LG'
 JJoT n1t fJTToeve 'f IAJFIJ£/Yl J::.;s·_ GA!ie /Ju,JU Ahour
 ni;-l fJFFIOAvf+ o.f ComiiA-/MT /16-/h;;sr k,5~ G~ri).L
  Du!VAJ AIVd         /YIIJe,hAJe &/,~l Foe            roec/A/{- #t~'s
 Set# IIJ 114'7 /l7To.2A!t•l ./!lilt! 70!f liAJ C- 1/!o#Tuom~Y
 l..&tAAI rY      To   St,vd JA,~ //,07 JiAbL~s /'c;~fJUJ .r
 Wt/I:AM. UAH.eiL -:ioiJ£ IVttle.L fl/atd G/JT/Je /)t11tltV Al//1'£
 TIJ/~.£J       DlL AfJeov~d /1;/n . TiJ           FJI' A/J/'/~:VLJ-/9/
 All      Po12- mF, I               11/JIIt /O IIIJIJI~A.e_d /lrrfc.t?A//1-s
/ltvd IJtiJJI~A.J s .r Ale.tJtl A LAV/t/2- hL k, s. GAT/JR..
 DurJ/J      {),v/1  fJ..f.efJtJu~.P lJ To fi>Am A-.v /PNP/ci//IE
/(, s. GA fl)t, fJuAIU I J                           ,1;1T
!YI'f A71o~veY Oo Jlol
A-Ll IPI /107 1/IJb.f/JS {vRius
;'       .
r£om            H, lvt .
                           fAAJJ Uo~AI        IJEC//I~AI,oAi

I     JJ/11/A/YI     i.JA/1t.e_   Jo/3£     # JitJd.t/9'/               i:JL/:Vtr l.~eseA~/11
IAJCfJR.CeR..A-Ied         iv fJ,e_       T£xAs          /J~fJ/JRTm~vr          ol {e,)n,;,;AI
::r~ 1/L<s         IYhLhAel UAJ/J.J   ;f.; /IA!d~£..5o,J                tc:>utVf>; 7£~/15
deL/AR.e_      LANdtR..    ltuA!fY o/ ft.£fu£Y 1/,A-t                          fie:
toR... e_ GO /rJ 6     fi T2 u.. e_J AAI d t'o/l£ #LT.




                                           MI hAA'l      J/;J /; 'tl.    ;:;;g E
                                          Tocr; /~f,;t9?(
                                         !l1J £hA.e I     U!V/ '1-
                                         .::1 r., 6 tf   r/11 .2OS LJ              A"7'
                                          T&//IE.5.5E£ Co!oAIY ~75J>/6
  Historical Account Information                  I
            Balance                Scheduled               Actual               Date of               High                     Credi
                                                                                                                                     '
                                                                                                                                      .                Amount                Type of                                                               Activity
                                   Payment                 Payment              Tast                  Credit                   Limit                   Past                  Loan                                                                  Designator
                                   Amount                  Amount               F:ayment                                         -                     Due
 08/14 $439                                                                                                                    $250                    $439                  Credit Card
                                                                                                     -----
                                                                                                                           '                                                ----                                                         -         ----------

Additional Information: Charged Ott Account
~~                                                                      ··.·._·_.·_:.

:-•ssA/Ottice 6t Fina~cial Poli~Y-- •.-• ossC~oJAMAiCA AVENUE 5sA.-.oASt1THFLDOAJAMAJdA.•N:r tf432·•···- .--                                                       _
Ac~ou~l N·umber.   .   .   .   .    .   .     .   .    D~te Opened.    .High-Credit            Credi-t Limit            . Term~ D~r-ation .         T~rms Fr~qu·e~cy

4525724422006'                                         01/01/2006      $4,895                                                                                                           10            Paid and Closed
 Items As o1       Balance                  Amount               Dale ol        Ac\uat                     Scheduled                 Date of 1st        Date of         Dote Maj.       Cloaroe Off           Deferred Pay Balloon Pay                 Balloon    Date
 Date Reported     Amount                   Past Due             Last Paymnt    Paymnt Amount              Paymnt Amount             Ddnquency          Last Activity   De!. 1st Rptd   Ar.~o~nt              Star.\ Date  Amount                      Pay Date   Closed
 1 2/0 1/20 10 $0                           01/2006                                            01/2006                                                          12/2010
 Status- Pays As Agreed; Type of Account- Open; Type of Loan- Govt Overpayment: Whosr; Account -Individual Account; ADDITIONAL INFORMATION- Closed or Paid Account/Zero
 Balance; Account Closed By Credit Grantor:


  SSAlOffic~dfFinancialpoli~Y< -.·-· · .1155,tOJAMAICAAVENUE$5,4 OAS 11TH FLOOR JAMAICA rvVtt432 <_
 Account Number                                        Dale Opened      High Cred1t            Credit Limit              Terms Our fl. lion         Terms Frequency
 4525724422004.                                        01/01/2006      $1,737
  I terns As of    'Balance                 Amount               Date of        Actual                     Scheduled                 D<:te of 1st       Date of         Date Maj.       Ct.aroe Off           Deferred Pay Balloon Pay                 Balloon    Date
· Date Reported     Amounl                  Past Oue             Last Paymn:    Pa~:mnl   Amount           Paymnt Amount             D1!linquency       Last Activity   Del. 1st Rptd   AmoUnt                Start Date   Amount                      Pay Date   Closed
 11/01/2006 $0                              01/2006                                           01/2006                                                          1 1/2006
 Status- Pays As Agreed: Type of Account- Open; Type of Loan- Govt Overpayment; Whose Account- Individual Account; ADDITIONAL INFORMATION- Closed or Paid Account/Zero
 Balance; Account Closed By Credit Grantor;




 -~=~-~~~~~~~~~~~l
     Company Information- Prefix Descriptions:
                PRM- lnquirit:s with this preftx indicate that only your name and address were given to a credit grantor sb they can provide you a firm offer of credit or
                      insurance. (PRM inquiries remain for 12 months)
                  PR- Inquires with this prefix indicate that a creditor reviewed your account as part of a portfolio they are purchasing. (PR Inquire~ remain for 12
                      months)
           AM or AR - Inquiries with these prefixes indicate a periodic review of your credit his.tory by one of your cmditors. (AM and AR inquiries remain for 12 months)
      Equifax or EFX- Inquiries with these prefixes indicate Equifax's activity in response to your contact with us tor a copy of your credit file or a research request.
                  ND- Inquiries with this prefix are general inquiries that do not display to credit grantors. (ND inquiries remain for 24 months)
              ND MR- Inquiries with this prefix indicate the reissue of a mortgage credit report containing information from your Equifax credit file to another company in
                      connection with a mortgage loan. (ND MR inquiries remain for 24 monU=1s)
               EMPL- Inquiries with this prefix indicate an employment inquiry._(EMPL inquiries remain for 24 months)
 I  Company Jritormiltion ·•- · -----                                                                          .<   linquiryDa:te(s)< ·                                                                                                      · ··-~·                       I
  Equ1tax                                                                                                            03/18/2015-
  PO Box 740250 Adanta, GA 30374-0250 Phone.· (BOO) 685-1111
  PAM-Capital One Auto Finance                                                                                       02/11/2015
  3901 Dallas Pkwy Plano. TX 75093-7864 Phone: (BOO) 477-6000



  (.Continued On Next Page )                                                                                                     Page 6 of 12                                                               50770011 231ZY-001 899001- 2477- 3235 - ASD
                                                                                                                                                                                                                                                                                  C;"i~~t~

                                                                                                                                                                                                                                                                                  ~~\rt.~J
                                                                                                                                                                                                                                                                                        ·-·
                                                                                                                                                                                                                                                                                      ~=~...;




~~~!tN~!b~rB.~ilkof killeen .·. PO. Bo!~Je~~~~~,; "frh7!;!:t 093 7.•: cL~,~ u~,(> •· · •· .· · .                                                                              : .~erLi{equency            •.. ·.. ·           ···~o~lhsR~~d <Acli~'~ 6e~ognalor .·. ··• ..
993*                                                               11/01/2007 $660                                                                         8 Months                 Monthly                                           22         .;_P..:..ac..:id:....:a"'-n'-=d'-;;C=-;I..:..o.::...se=-:d:-----:::-::--::------::-::---~--
llems As ol            Balance                     Amounl                        Dale of            Aclual                           Scheduled                     Dale cl1 sl          Dale oi                  Dale Maj.            Cr.arge Ofi               Deferred Pay Balloon Pay                     Balloon            Dale
Dale Reporled          Amounl                      Pasl Due                      Lasl Paymnl        Paymol Amounl                    Paymnl Amounl                 Oe•inquency          Lasl Aclivily            Del. lsi Rpld        Amounl ;•                 Slarl Dale   Amounl                          Pay Dale           Closed
09/01/2009 $0                             08/2008                     $55                       08/2008                  .                                      08/2008
Status- Pays As Agreed; Type of Account- Installment; Type of Loan- Unsecured; Whose Account- Individual Account; AQDITIONAL INFORMATION- Closed or Paid Account/Zero
Balance; Unsecured;


Att1tN~!btLB~nk: 6ikii/e~ri•:•:• •••::P.dl3d!:~t,f'!~een•f!h7f,f:fo!!Ji. · cL,ILo~r~••>
908*                                                               06/01/2005. $716                                                                        9 Months                 Monthly                                           8 .'
llems As of             Balance                     Amount                        Dale of            Aclual                           Scheduled                     Dale ollsl           Dale of                  Dale Maj.            Ch:arge Off               Deferred Pay Balloon Pay                    Balloon            Date
Dale Reporled           Amounl                      Pasl Due                     Last Paymnl         Paymnt Amount                    Paymnl Amount                 Deh11quency          Las I Aclivoly           Del. 1sl Rpld        Amoun~                    Slarl Dale   Amounl                         Pay Dale           Closed
03/01 /2006 $0                            03/2006                     $75                       03/2006                                                         03/2006
Status- Pays As Agreed; Type of Account- Installment; Type of Loan- Unsecured; Whose Account- Individual Account; ADDITIONAL INFORMATION- Closed or Paid Account/Zero
Balance;                             '                                                 ·


····f=i(st Pr~tf,i~i ··········.${fa~ i4uifre Av~·· Slo'
Account Number
                                                        U.X F~il~ spHigh
                                                    Dale Opened
                                                                     ~7to7-6i4s•)'ts{J$Y357<~440············
                                                                         Credil           Credil Limit
                                                                                                                          • ••• / ··••··•·• < < . . <>······> . • :: <··········· .•<:>•· >...... •·• • • • • •·• · • • ·.••.••••••• < >:•······ :··· •<•<······ ....· ..·..:. /: · · · ·.·:· · · · · ; • •••·· •...·. ·..· .
                                                                                                             · · · · · >: Terms   Oura!ion           Terms Frequency                      Months Revd Activity Designator .                                                    Creditor Classification
51 7800606222*                                                     08/27/2008                                            $250                                                                                                         72
Items As of             Balance                     Amount                        Date ol            Actual                           Scheduled                     Oat·.? of 1st        Dale of                      Dale Maj.        Charge Off                Deferred Pay Balloon Pay                    Balloon            Dale
Dale Reported           AmoUnt                       Pas I Due                    Last Paymnt        Paymnt Amount                    Paymnt Amount                 Del.nquency          Las I Aclivily               Del. 1sl Rpld    Arr.ounl                  Start Date       Amount                     Pay Dale           Closed
08/03/2014 $438             $439                                                     10/2008               12/2010 $446
Status- Charge Ott; Type of Account- Revolving; Type of Loan- Credit Card; Whose Accoun~- Individual Account; ADDITIONAL INFORMATION- Charged Off Account; Credit Card;
Account History                      04/2012 10/2008
wiih Status Codes                        L             4


   Historical Account Information                           I
               Balance                       Scheduled
                                             Payment
                                                                          Actual
                                                                          Payment
                                                                                                     IDate
                                                                                                      Last
                                                                                                           of                     High
                                                                                                                                  Credit
                                                                                                                                                             Credit
                                                                                                                                                             Limit
                                                                                                                                                                                         Amount
                                                                                                                                                                                         Past
                                                                                                                                                                                                                            Type of
                                                                                                                                                                                                                            Loan
                                                                                                                                                                                                                                                                                                             Activity
                                                                                                                                                                                                                                                                                                             Designator
                                             Amount                       Amount                        Payment                                                                          Due
 02/15 No Data Available
                                                                                                                                                                                                                                                                                                                                               I



 01/15 No Data Available

  1 2/14 No Data Available

  11/14 No Data Available


  1 0/14 No Data Available
            ......
  09/14 No Data Available




 ( Continued On Next Page )                                                                                                                                     Page 5 of 12                                                                                  5077001123IZY-001899001- 2477-3235 - ASD
   ' _j    fJ.4,/{




     ***    REC 201113 ~      081719 HC6412EO A5XM   CIPQYA3
                                                                               ***
  SOCIAL S~:CuRITY ADMINISTRATION



                                                      Date; May 14, 2011
                                                      Claim Number; 456-70-0255Cl




                16308 HOLLY
                FOR.T2R 'J.'X 'i7J65-321B




You asked us for information from your record. The information that you
requested is shown below. If you want anyone else to have this information, you
may send them this letter.                 -'

Other Important Information
                     :"               .;

  UPON YOUR RELEASH FROM PRISON YOU WILL BE RECEIVING ABOUT $1508PER MONTH AS A
  DISABLED ADULT CHILD. NO BENEFITS CAN BB PAID FOR ANY MONTHS.WHILE YOU ARE
  INCARCERATED.
 There was no cost of living adjustment in Social Security benefits in December
 2010. The benefit amount sho•.vn is current as of the date on this letter-

If You Have .<'\."'ly Questions

  If you have any questions, you may call us at 1-800-772-1213, or call your
  local Social Security office at 866-613-3063. We can answer most questions
  over the phone. You can also write or visit any Social Security office. The
  office that serves your area is located at:

                                      SOCIAIJ SECURITY
                                      600 SGT ED HOLCOMB BLV
                                      CONROE, TX 77304


 If you do call or visit an office, please~have this letter with you. It will
 help us answer your questions.